Citation Nr: 0323517	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  00-16 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left knee injury.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left thoracic area gunshot wound, with 
fractures of the 3rd and 6th ribs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to December 1945.  This appeal arises from a 
February 2000 rating decision of the Department of Veterans 
Affairs (VA), Los Angeles, California, regional office (RO), 
which, in pertinent part, denied service connection for 
residuals of a left knee injury and granted service 
connection for the residuals of a gunshot wound to the left 
thoracic area with fractures of the 3rd and 6th ribs, rated 
10 percent.  In October 2002, the Board undertook additional 
development of the evidence under 38 C.F.R. § 19.9(a)(2).  


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

The development obtained by the Board included reports of 
March 2003 VA examinations pertaining to the residuals of the 
gunshot wound to the left thoracic area.  These records have 
not been considered by the RO, and the appellant has not 
waived initial AOJ consideration of this evidence.  Hence, 
the Board has no recourse but to remand the matter to the RO 
for such consideration.  

Furthermore, in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) the United States Court of Appeals for Veterans Claims 
(Court) provided further guidance regarding notice 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran was sent a September 2001 letter with 
regard to the VCAA, however, notice provided to the veteran 
in this case may not be adequate under the Quartuccio 
guidelines.  

The veteran's gunshot wound residuals are presently rated 10 
percent disabling under Diagnostic Code 5321, for moderate 
disability to muscle group XXI, the thoracic muscle group, 
including the muscles of respiration.  The March 2003 VA 
examiner found that the path of the gunshot wound involved 
not only the thoracic cavity and superior musculature of the 
upper back, but also that, as likely as not, the veteran's 
right shoulder pain impingement, rotator cuff pathology, neck 
mobility problems, and regional myofascial pain syndrome were 
all chronic sequelae of the gunshot wound.  Furthermore, the 
examiner conducting neurological studies indicated that F-
wave studies suggested a proximal lesion of the right median 
nerve distal to the medial core and that this finding might 
be explained by the history of gunshot wound to the right 
upper extremity.  In rating disability due to gunshot wound 
residuals, the possibility of separate ratings for each 
distinct disability caused by the gunshot wound must be 
considered.  See Esteban v. Brown, 6 Vet. App. 259 (1994).      

In response to an October 2002 development request for 
information regarding the claimed left knee injury residuals, 
the veteran. In an April 2003 statement, indicated that the 
injury was sustained during the invasion of the Island of 
Peleiu, and that he had surgery to remove the patella in 
March 1955 at the main Hospital in Santa Ana, California.  
Records from this facility have not been obtained (or 
sought).
   
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran is 
advised of what he needs to establish 
entitlement to the benefits sought, what 
the evidence (specifically including the 
development obtained by the Board) shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be afforded the requisite period of time 
to respond.  

2.  The RO should attempt to obtain 
records of the March 1955 surgery to 
remove the veteran's left kneecap at the 
main hospital in Santa Anna, California 
(identified by the veteran in an April 
2003 statement).    

3.  The RO should then readjudicate the 
claims in light of the evidence added to 
the record since the Supplemental 
Statement of the Case (SSOC) in October 
2001.  Regarding the rating for residuals 
of a left thoracic area gunshot wound, 
the RO should closely review the medical 
findings reported on March 2003 VA 
examination, and determine whether 
separate ratings are needed to recognize 
and properly rate all disability stemming 
from the gunshot wound.  If either 
benefit remains denied, the RO should 
issue an appropriate SSOC and provide the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The purposes of this remand are to assist the veteran in the 
development of his claims, to provide adequate notice, and to 
meet due process considerations in keeping with the above-
cited precedent decisions of the Court and the Federal 
Circuit.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

